SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest event reported) October 1, 2010 Merrill Lynch Municipal ABS, Inc (Exact name of registrant as specified in its charter) New York 001-13716 13-369-8229 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) World Financial Center, North Tower, Ninth Floor, New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (212) 449-9938 (Former name or former address, if changed since last report.) 1 Section 9 - Financial Statements, Pro Forma Financial Information and Exhibits. (a) None. (b) None. (c)
